UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 9, 2012 Cole Real Estate Income Strategy (Daily NAV), Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 333-169535 27-3147801 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2325 East Camelback Road, Suite 1100, Phoenix, Arizona 85016 (Address of principal executive offices) (Zip Code) (602) 778-8700 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 9, 2012, the board of directors of Cole Real Estate Income Strategy (Daily NAV), Inc. authorized a daily distribution, based on 366 days in the calendar year, of $0.002254099 per share for stockholders of record as of the close of business on each day of the period commencing on July 1, 2012 and ending on September 30, 2012.The payment date for each of the daily distributions of the period commencing on July 1, 2012 and ending on July 31, 2012 will be in August 2012.The payment date for each of the daily distributions of the period commencing on August 1, 2012 and ending on August 31, 2012 will be in September 2012. The payment date for each of the daily distributions of the period commencing on September 1, 2012 and ending on September 30, 2012 will be in October 2012. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: May 15, 2012 COLE REAL ESTATE INCOME STRATEGY (DAILY NAV), INC. By: /s/ Simon J. Misselbrook Name: Simon J. Misselbrook Title: Senior Vice President of Accounting (Principal Accounting Officer) 3
